
	

114 HR 1760 IH: Buy Smarter and Save Act of 2015
U.S. House of Representatives
2015-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1760
		IN THE HOUSE OF REPRESENTATIVES
		
			April 13, 2015
			Mr. Reed (for himself, Mr. Murphy of Florida, Mr. Bera, Mr. Coffman, Mr. Schrader, Mr. Rodney Davis of Illinois, Mr. Peters, Mr. Cooper, Mrs. Bustos, Mr. Ribble, Ms. Jenkins of Kansas, and Mr. Joyce) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To promote strategic sourcing principles within the Federal Government.
	
	
 1.Short titleThis Act may be cited as the Buy Smarter and Save Act of 2015. 2.Goals for strategic sourcing of Federally procured goods and services (a)Requirement To establish goals for purchases and savings using strategic sourcingThe President shall establish—
 (1)an annual Government-wide goal to procure goods and services using strategic sourcing, in accordance with this section; and
 (2)an annual Government-wide goal for savings resulting from the use of strategic sourcing, in accordance with this section.
				(b)Amount of procurement goal
 (1)In generalThe goal for procurement of goods and services established under subsection (a) shall be— (A)in each of fiscal years 2016 and 2017, at least $100,000,000,000; and
 (B)in each of fiscal years 2018, 2019, and 2020, at least $75,000,000,000. (c)Amount of savings goalThe goal for savings resulting from the use of strategic sourcing established under subsection (a) shall be—
 (1)in each of fiscal years 2016 and 2017, at least $10,000,000,000; and (2)in each of fiscal years 2018, 2019, and 2020, at least $7,500,000,000.
				3.Implementation of strategic sourcing goals by Office of Management and Budget
 (a)Guidance by Office of Management and BudgetThe Director of the Office of Management and Budget shall issue guidance to executive agencies for implementing the goals established under section 2. The Director, in consultation with the heads of executive agencies, may set specific goals for procurement and savings that are customized to individual executive agencies.
 (b)Matters coveredIn the guidance issued under subsection (a), the Director shall include, at a minimum, the following:
 (1)Criteria for the goods and services to be procured using strategic sourcing, consistent with the considerations described in subsection (c).
 (2)A description of the specific data required to be submitted by executive agencies to the Director regarding implementation of the goals.
 (3)Guidance on calculating and verifying savings generated from strategic sourcing. (4)Standards to measure progress towards meeting savings goals.
 (5)Procedures to hold agencies accountable and ensure that agencies are achieving their strategic sourcing goals.
 (6)Procedures to ensure that an agency is not making purchases that significantly exceed the requirements of the agency, including purchases of ammunition.
 (7)A list of existing Government-wide strategic sourcing vehicles. (c)ConsiderationsIn developing the guidance issued under this section, the Director shall take into consideration the application of strategic sourcing in a manner that—
 (1)maintains a strong industrial and manufacturing base in the United States; (2)is consistent with international trade agreements;
 (3)accounts for the benefits as well as the costs of procuring goods and services; (4)emphasizes the procurement of goods and services that are procured repetitively, procured Government-wide and in large amounts, and are non-technical and commercial in nature;
 (5)allows for easy conduct of a spend analysis under section 4(b); and (6)reflects the requirements of the Small Business Act, including the provisions addressing contract bundling, contract consolidation, and the need to achieve the statutory small business prime contracting and subcontracting goals in section 15 of that Act.
 (d)Relationship to Federal Strategic Sourcing InitiativeIn issuing guidance under this section, the Director shall take into account and be consistent with the Federal Strategic Sourcing Initiative managed by the Office of Federal Procurement Policy.
 (e)ReportNot later than 180 days after the end of a fiscal year for which a goal is established under section 2, the Director shall submit to Congress a report on the implementation of this Act. The report shall include, at a minimum—
 (1)the dollar amount of spending for goods and for services that was strategically sourced during the year covered by the report;
 (2)the extent of savings on purchases of goods and services realized by executive agencies during that year; and
 (3)such findings and recommendations as the Director considers appropriate. 4.Strategic sourcing duties of covered departments (a)In generalThe Secretary of a covered department shall take the following actions to support strategic sourcing efforts in the department:
 (1)Establishment of department-wide goals and savings targets for strategic sourcing efforts in support of the goals established under section 2.
 (2)Establishment of a strategic sourcing accountability official within the department. (3)Issuance of a policy that outlines the role, authority, and responsibilities of the strategic sourcing accountability official and department practices for strategic sourcing.
 (4)Identification of department-specific strategic sourcing contracts already in use and establishment of utilization goals for current and future strategic sourcing efforts.
 (5)Development of standards to track and assess compliance with the goals established under section 2, consistent with the guidance and considerations under section 3.
 (b)Spend analysis requirementNot later than six months after the date of the enactment of this Act, and in accordance with the guidance and considerations under section 3, the Secretary of a covered department shall conduct a spend analysis of procurements by the department during fiscal year 2014 to identify, assess, and quantify goods and services suitable for strategic sourcing. Based on the analysis, the Secretary shall select, for implementation in fiscal year 2016, at least one good or service to strategically source from among the top 20 procurement spending categories for commercial goods and services that are identified in the analysis as suitable for strategic sourcing.
			5.Study and report by Comptroller General
 (a)Study on contract utilization feesThe Comptroller General of the United States shall conduct a study to assess the effect of contract utilization fees on the use of multiple agency contracts, including strategic sourcing vehicles using multiple award schedules, and shall submit a report on the results of the study to Congress not later than one year after the date of the enactment of this Act.
 (b)Study on establishing contract vehiclesThe Comptroller General shall conduct a study to examine the cost of establishing each of the current Federal strategic sourcing initiative contract vehicles, and shall submit a report on the results of the study to Congress not later than one year after the date of the enactment of this Act.
			(c)Annual report on implementation of Act
 (1)AssessmentsEach year, the Comptroller General shall assess— (A)the performance of executive agencies in implementing the strategic sourcing goals required by this Act; and
 (B)the amounts saved through the use of strategic sourcing, including a comparison of the costs of establishing and maintaining strategic sourcing contract vehicles.
 (2)ReportThe Comptroller General shall submit a report on the results of the assessment to Congress not later than one year after the date of the enactment of this Act and annually thereafter while the goals are in effect.
 6.DefinitionsIn this Act: (1)Executive agencyThe term executive agency has the meaning given the term Executive agency in section 105 of title 5, United States Code.
 (2)Covered departmentThe term covered department means the Department of Defense, the Department of Homeland Security, the Department of Energy, the Department of Veterans Affairs, the National Aeronautics and Space Administration, the Department of Health and Human Services, the General Services Administration, and the Small Business Administration.
 (3)Strategic sourcingThe term strategic sourcing means a structured and collaborative process of critically analyzing an organization’s spending patterns to better leverage its purchasing power, reduce costs, and improve overall value and performance.
			
